DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 34, 49-51, 53-55, 103-104 and 106 -107are rejected under 35 U.S.C. 103 as being unpatentable over Buchwald (US 2006/0103386 A1) in view of Rothberg et al. (US 2016/0069975 A1).
With respect to claims 32, 103-104 and 106-107, Buchwald discloses a spectrometer for use in performing nuclear magnetic resonance (NMR) spectroscopy on a sample, the spectrometer comprising: a RF source configured to generate a pulse RF signal (see coil array#74 in Figure 2 and Figure 1 transmitter #56); a transmitting unit being configured to receive the pulse RF signal and generate a pulse RF stimulus field (B1) (see Figure 1 transmitter #56), a receiving unit configured to receive a resonance signal generated by the sample in response to the pulsed RF stimulus field (B1) (surface coil array not shown in Figure 1, see paragraph 0021, see coil array #74 in Figure 2), the receiving unit comprising: a first receiving pathway (see channels for the receivers in paragraphs 0008 and 0023) having a first receiving bandpass filter (see paragraphs 0023 and 0030 disclosing bandpass filtering for all multiple channels of the array) with at least one first receiving inductor coil which receives an in-phase component of the resonance signal (see paragraphs 0008 and 0028); and a second receiving pathway having a second receiving bandpass filter (see paragraphs 0023 and 0030 disclosing bandpass filtering for all multiple channels of the array) with at least one second receiving inductor coil which receives a quadrature component of the resonance signal (see paragraphs 0008 and 0028); and a processor unit that is coupled to the RF source, the transmitting unit, and the receiving unit, the processor unit being configured to control the operation of the spectrometer (see processors #20 and #32 as seen on Figure 1) by sending a control signal to the RF source to generate the pulsed RF signal and send the pulsed RF signal to the transmitting unit for generating the pulsed RF stimulus field (B1), and the processor unit being further configured to receive the in-phase and quadrature components of the resonance signal from the receiving unit (see paragraphs 0019-0022).  Furthermore, Buchwald discloses the claimed invention as stated above except for having the MR spectrometer to be in portable form. However, Rothberg discloses an MR system with the main components made portable (see Figure 2D and paragraphs 0006 and 0027). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to make the MR device portable as taught by Rothberg with Buchwald’s device for the purpose of providing a device that can be used in a variety of environments due to its transportability to different locations (see paragraph 0027).   Page 2 of 11 6414211U.S. Cont'n Bypass App. of Int'l Patent App. No. PCT/CA2019/051305 Preliminary Amendment dated March 13, 2021 

With respect to claim 34, Buchwald discloses the at least one first receiving inductor coil of the first receiving band pass filter, and the at least one second receiving inductor coil of the second receiving band pass filter, are volume coils (coil #56 in Figure 1 and coil array#74 in Figure 2). 
With respect to claim 49, Buchwald discloses the processor unit comprises at least one of a digital signal processor (DSP) and a field programmable gate array (FPGA) (see paragraph 0008 disclosing digital processing).  
With respect to claims 50-51 and 54, Buchwald discloses the first and second transmitting band pass filters are configured to pass a first passband range of frequencies which include at least one isotope Larmor frequency (see paragraph 0002 for Larmor frequency type).  
With respect to claim 53. Buchwald discloses the first passband range of frequencies is between 60 MHz and 80 MHz (see paragraph 0028 disclosing 63.86 MHz).
With respect to claim 55, Buchwald discloses a method for performing nuclear magnetic resonance (NMR) spectroscopy on a sample using a spectrometer, the method comprising: applying a static magnetic field (B0) to the sample (using magnet #54 seen on Figure 1); generating, using a RF source, a pulse RF signal generating, using a transmitting unit, a pulse RF stimulus field (B1) from the pulse RF signal; applying the pulse RF stimulus field (B1) to the sample (see coil array#74 in Figure 2 and Figure 1 transmitter #56), Preliminary Amendment dated March 13, 2021receiving an in-phase component of a resonance signal generated by the sample using at least one first receiving inductor coil of a first receiving band pass filter of a receiving unit (see paragraphs 0023 and 0030 disclosing bandpass filtering for all multiple channels of the array and paragraphs 0008 and 0028); receiving a quadrature component of the resonance signal generated by the sample using at least one second receiving inductor coil of a second receiving band pass filter of the receiving unit, wherein the first and second receiving band pass filters have a second pass band range that includes the at least one Larmor frequency of the metabolite to be measured (see paragraphs 0008 and 0028); and passing the in-phase component of the resonance signal through the first receiving band pass filter to generate a filtered in-phase component of the resonance signal, and passing the quadrature component of the resonance signal through the second receiving band pass filter to generate a filtered quadrature component of the resonance signal (see paragraphs 0008 and 0028).  Furthermore, Buchwald discloses the claimed invention as stated above except for having the MR spectrometer to be in portable form. However, Rothberg discloses an MR system with the main components made portable (see Figure 2D and paragraphs 0006 and 0027). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to make the MR device portable as taught by Rothberg with Buchwald’s device for the purpose of providing a device that can be used in a variety of environments due to its transportability to different locations (see paragraph 0027).   Page 2 of 11 6414211U.S. Cont'n Bypass App. of Int'l Patent App. No. PCT/CA2019/051305 Preliminary Amendment dated March 13, 2021 

Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Buchwald (US 2006/0103386 A1) and Rothberg et al. (US 2016/0069975 A1) in view of Koste et al. (US 2006/0273942 A1).
With respect to claim 36, Buchwald and Rothberg disclose the claimed invention as stated above except for the receiving band pass filters are at least 3rd order band pass filters.  However, Koste discloses band pass filters are at least 3rd order band pass filters (see paragraph 0035). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a band pass filters being at least 3rd order band pass filters as taught by Koste with Buchwald and Rothberg’s MR apparatus for the purpose of specifying the order type of the filter used between all the possibilities according to its suitability.  

Claims 40 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Buchwald (US 2006/0103386 A1) and Rothberg et al. (US 2016/0069975 A1) in view of Ryan et al. (US 2017/0325710 A1).
With respect to claims 40 and 56, Buchwald and Rothberg disclose the claimed invention as stated above except for the resonance signal is a free induction decay (FID) signal generated by a decay of magnetization in a transverse plane. However, Ryan discloses a the resonance signal is a free induction decay (FID) signal (see paragraph 0029). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the resonance signal being a free induction decay (FID) signal as taught by Ryan with Buchwald and Rothberg’s MR apparatus for the purpose of specifying the one type of signal used by the pulse sequence during acquisition between all the possibilities according to its suitability.   

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Buchwald (US 2006/0103386 A1) and Rothberg et al. (US 2016/0069975 A1) in view of Graesslin et al. (WO 2007/066244 A1).
With respect to claim 52, Buchwald and Rothberg disclose the claimed invention as stated above except for specifying that the two isotope Larmor frequencies are in respect of the Larmor frequencies of fluorine (19F) or hydrogen (1H).  However, Graesslin discloses the two isotope Larmor frequencies are in respect of the Larmor frequencies of fluorine (19F) or hydrogen (1H), (see page 4, last paragraph).  Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have two isotope Larmor frequencies are in respect of the Larmor frequencies of fluorine (19F) or hydrogen (1H) as taught by Graesslin with Buchwald and Rothberg’s frequencies for the purpose of specifying the frequency used between all the known ranges according to its suitability and related to the sample’s composition under examination. 

Allowable Subject Matter
Claims 33, 35, 37-39, 41-48, 57 and 105 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different MR devices that are regular size or portable but disclosing the main elements of the MR device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866